Citation Nr: 0116324	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-03 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
November 1970, and from January 1975 to December 1977.  This 
matter came to the Board of Veterans' Appeals (Board) on 
appeal of a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, MI.  
In April 2000, the veteran testified before a Hearing Officer 
at the RO in Detroit.  He subsequently testified in March 
2001 before the undersigned Member of the Board during a 
travel board hearing.  


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  This liberalizing 
law is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In reviewing the evidence of record, the veteran's DD Form 
214 reflects that he served in Vietnam.  His awards include 
an Air Medal, Vietnam Cross of Gallantry with Palm, and a 
Bronze Star Medal.  A VA Medical Center (VAMC) Detroit 
treatment record, dated in June 1999, documents the veteran's 
treatment for chronic PTSD.  

Additionally, the veteran has reported two stressor events 
that he relates to his current PTSD symptomatology.  He has 
recalled that in March 1970, while driving an Army truck in a 
small convoy, he accidentally struck and killed a Vietnamese 
soldier.  Additionally, the veteran has recounted that in 
June 1970, he and a few members of his company were assigned 
to a forward observation post during the night, and were 
almost fired upon by friendly forces.  

The record does not reflect that the RO has attempted to 
verify the veteran's alleged stressors.  

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1. A request should be made to the 
veteran, with a copy to his 
representative, that he provide 
additional details concerning his 
claimed stressors, such as the 
locations and identifying information 
concerning any other individuals 
involved in the events, including 
their names, ranks, and units of 
assignment.  The veteran is advised 
that this information is necessary to 
obtain supportive evidence of the 
claimed stressful events and that he 
must be as specific as possible 
because, without such details, an 
adequate search for verifying 
information cannot be conducted.  

2. The RO should obtain the veteran's 
service personnel records.

3. The RO should then review the claims 
folder, to include any additional 
information provided by the veteran in 
response to this remand, and prepare a 
summary of the veteran's alleged 
stressors.  A copy of the summary, the 
veteran's stressor statements, his DD 
214 and any other pertinent service 
personnel records received should be 
forwarded to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 
101, Springfield, VA 22150-3197.  That 
organization should be requested to 
verify, if possible, the veteran's 
asserted in-service stressors.  
Moreover, if, as a result of any 
development undertaken by this Remand, 
it would be logical to contact other 
agencies to establish the occurrence 
of a stressful event, or to verify 
other events, that development should 
be accomplished.  

4. The RO should also take appropriate 
steps to obtain any additional medical 
records supportive of the veteran's 
claim.  If the RO is unsuccessful in 
its efforts to obtain any pertinent 
records identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
records.  

5. The RO should then undertake any other 
development necessary to comply with 
the notice and duty to assist 
provisions of the VCAA, to include 
providing the veteran with a VA 
psychiatric examination to determine 
if he has PTSD due to a verified 
stressor or stressors, if a stressor 
has been verified.

6. The RO should then readjudicate the 
veteran's claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded an appropriate opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
in order.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


